Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161636                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161636
                                                                    COA: 345262
                                                                    Oakland CC: 2017-263911-FH
  ANDRE LEROY JAMISON,
           Defendant-Appellant.

  _________________________________________/

         By order of November 25, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the April 23, 2020 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to appeal
  is again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2021
           a0222
                                                                               Clerk